J-S28022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIC BETHEA                                :
                                               :
                       Appellant               :   No. 1688 MDA 2021

        Appeal from the Judgment of Sentence Entered October 18, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0005173-2018


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                      FILED: DECEMBER 16, 2022

        Eric Bethea appeals the judgment of sentence imposed following his

convictions for possession with intent to deliver a controlled substance

(“PWID”) and criminal use of a communication facility.1 He challenges the

weight and sufficiency of the evidence. He also challenges the court’s denial

of his request to give a missing witness instruction and limiting his cross-

examination. We affirm.

        The Commonwealth presented the following evidence at trial. Trooper

William Dubbs, Corporal Matthew Yingst, Detective Cory Dickerson, and

Detective Keith Ocker were involved in conducting a controlled drug buy with

a confidential informant (“CI”). The CI knew Bethea by the name of “Boo-

Kiss.” Trooper Dubbs testified that the identity of the CI is generally kept

____________________________________________


1   35 P.S. § 780-113(a)(30) and 18 Pa.C.S.A. § 7512(a), respectively.
J-S28022-22



confidential “because of their safety because we’re dealing with dangerous

people.” N.T., Trial, 3/12/20 - 3/13/20, at 76. He also stated that there is a

fear of “[r]etaliation. Possibly death, possibly assault.” Id. Trooper Dubbs met

with the CI at an undisclosed location on June 7, 2018. Id. at 79. Trooper

Dubbs searched the CI and Detectives Dickerson and Ocker searched the CI’s

car. Id. at 81. They searched the CI “to make sure that they have no drugs,

money, contraband, anything else that’s on them.” Id. They did not recover

anything from the search. Id. at 81-82. After searching the vehicle and the

CI, Trooper Dubbs gave the CI $700 to purchase a half ounce of crack cocaine

from Bethea. Id. at 82.

      The CI then drove to meet Bethea at Choice Cigarettes. Bethea arrived

at the location in his vehicle. Id. at 142-43. Detective Dickerson testified that

he observed Bethea alone in the vehicle, in the driver’s seat. Id. at 142. The

CI got out of their vehicle and entered the front passenger side of Bethea’s

car. Id. at 143. After being in Bethea’s car for about two minutes, the CI

exited, returned to their vehicle and drove back to the undisclosed location.

Id. at 143-44. The CI did not make any stops before or after meeting with

Bethea. Id. at 140, 144. Detective Dickerson remained in constant view of

the CI outside of the CI entering Bethea’s vehicle. At the undisclosed location,

the CI handed Detective Dickerson a Newport box containing crack cocaine.

Id. at 145. Detective Dickerson then searched the CI and the CI’s vehicle and

again did not recover anything. Id. at 146-147.




                                      -2-
J-S28022-22



       Before trial, counsel requested that the court give a missing witness

instruction. Id. at 9. The Commonwealth objected and cited Commonwealth

v. Jones, 637 A.2d 1001 (Pa.Super. 1994). N.T., Trial, 3/12/20 - 3/13/20, at

9.The court stated that it would resolve the issue before the closing and before

charging the jury. Id. During trial, defense counsel asked Detective Dickerson

on cross-examination for the name of the CI. The Commonwealth objected

and the court sustained the objection. Id. at 102. The court directed counsel

not to ask questions that were “identifying” in nature. Id. at 103.

       Before closing arguments, defense counsel again requested a missing

witness instruction. Id. at 211. The Commonwealth objected, stating that it

had a “genuine concern for the safety of the confidential informant[.]” Id. The

court denied the request:

          Well, the missing witness instruction is usually when there’s
          no explanation for the witness’s absence. I think the
          witnesses that did testify said that it’s part of their
          protection plan for their informants and for that reason I
          don’t think it falls within. And I think it’s more than
          adequately used and is not testified to so I’m going to deny
          the request and you have an exception on the record.

Id..

       The jury found Bethea guilty of the above-referenced crimes. The trial

court sentenced him to two and one-half to five years’ incarceration. Bethea

filed a post-sentence motion which the trial court denied. This timely appeal

followed.

       Bethea raises the following issues:


                                      -3-
J-S28022-22


         I.     Whether the trial court committed an abuse of
                discretion by failing to give a missing witness jury
                instruction where the Commonwealth failed to call the
                only eyewitness.

         II.    Whether the trial court erred in preventing trial
                counsel from asking questions regarding the
                confidential informant.

         III.   Whether the trial court committed an abuse of
                discretion in accepting the jury’s verdict which was so
                contrary to the weight of the evidence where the
                informant is the only one who the Commonwealth
                proved delivered a controlled substance.

         IV.    Whether the trial court erred in accepting the jury’s
                verdict where the evidence presented was insufficient
                to establish [Bethea] delivered a controlled substance.

Bethea’s Br. at 5.

      Bethea claims that the trial court erred in failing to give a missing

witness instruction based on the Commonwealth not calling the CI to testify.

He maintains that the factors outlined in Commonwealth v. Evans, 664 A.2d

570 (Pa.Super. 1995), “to preclude the instruction [do] not specially include

‘confident informant.’” Id. at 16. He argues that the Commonwealth did not

give a satisfactory reason for failing to call the CI, other than stating that they

generally do not call confidential informants as witnesses and that drug

dealers are dangerous people. Thus, he maintains that the Commonwealth’s

explanation lacked specificity and as such the court erred in failing to give the

instruction.

      We review jury instructions for an abuse of discretion. “The trial court is

not required to give every charge that is requested by the parties and its



                                       -4-
J-S28022-22



refusal to give a requested charge does not require reversal unless the

appellant was prejudiced by that refusal.” Commonwealth v. Scott, 73 A.3d

599, 602 (Pa.Super. 2013) (internal quotation marks and citations omitted).

Where the appellant claims that the court erred in failing to give a particular

instruction, this Court must determine “whether such charge was warranted

by the evidence in the case.” Commonwealth v. Boyle, 733 A.2d 633, 639

(Pa.Super. 1999) (citations omitted).

      Our Supreme Court has articulated the circumstances in which a missing

witness instruction should be given:

         When a potential witness is available to only one of the
         parties to a trial, and it appears this witness has special
         information material to the issue, and this person’s
         testimony would not merely be cumulative, then if such
         party does not produce the testimony of this witness, the
         jury may draw an inference that it would have been
         unfavorable.

Commonwealth v. Manigault, 462 A.2d 239, 241 (Pa. 1983) (quotations,

citations and emphasis omitted).

      A missing witness instruction need not be given where there is a

satisfactory explanation for the failure to call the witness. Evans, 664 A.2d at

574. Nor is the instruction necessary where the witness’s testimony would be

“comparatively   unimportant,    cumulative,   or   inferior   to   that   already

presented[.]” Id. at 573.

      The Commonwealth has a “qualified privilege to withhold the identity of

a confidential source.” Commonwealth v. Marsh, 997 A.2d 318, 321 (Pa.


                                       -5-
J-S28022-22



2010). In Evans, this Court discussed factors that when considered may

obviate the need for a missing witness instruction. These factors include:

         1. The witness is so hostile or prejudiced against the party
         expected to call him that there is a small possibility of
         obtaining unbiased truth;

         2. The testimony of such a witness is comparatively
         unimportant, cumulative, or inferior to that already
         presented;

         3. The uncalled witness is equally available to both parties;

         4. There is a satisfactory explanation as to why the
         party failed to call such a witness;

         5. The witness is not available or not within the control of
         the party against whom the negative inference is desired;
         and,

         6. The testimony of the uncalled witness is not within the
         scope of the natural interest of the party failing to produce
         him.

Evans, 664 A.2d at 573-574 (emphasis added).

      Here, the trial court determined that the Commonwealth offered “a

satisfactory explanation for the failure to call the CI to the stand[,]” specifically

its concern “for the safety of the CI.” Rule 1925(a) Opinion, filed 3/8/22, at 7.

We agree. This concern satisfactorily explained the failure to call the CI as a

witness. See Jones, 637 A.2d at 1005. The court heard testimony from

Trooper Dubbs that the identities of confidential informants are generally kept

confidential for fear for their safety, including retaliation, death, or assault.

The court in denying Bethea’s request concluded that there was sufficient

testimony that the purpose of keeping the identity of the informant concealed



                                        -6-
J-S28022-22



was a matter of protection. Bethea’s reliance on Evans is unavailing. No relief

is due.

      Next, Bethea claims that the court erred in limiting his questions on

cross-examination about the CI. He maintains that the court hindered his

defense by restricting his questions of Trooper Dubbs regarding the identifying

markers of the CI since part of his trial strategy “was to attack the lack of

details and challenge the witness’s memory.” Bethea’s Br. at 21.

      It is within the court’s discretion to grant or deny a request to compel

the identity of a CI. Marsh, 997 A.2d at 321. The court should consider

whether the defendant has shown “that disclosure of an informant’s identity

would yield information material to his or her defense[.]” Id. If the court finds

that the defendant has shown that the informant’s testimony is material, the

court should then consider “the particular circumstances of each case, taking

into consideration the crime charged, the possible defenses, the possible

significance of the informer’s testimony, and other relevant factors essential

to a fair balancing of the competing interests involved.” Id.

      Here, Bethea failed to show that disclosure of the informant’s identity

was material to his defense. At no point at trial did Bethea offer any reason

that the CI’s identity was material to his defense. See N.T., at 102-104. The

court did not err in concluding that “[Bethea] offered no suggestion that the

CI’s identity would aid in [the] exoneration of [Bethea] or was material to his

defense.” 1925(a) Op. at 6.




                                      -7-
J-S28022-22



      For his remaining two issues, Bethea challenges the weight and

sufficiency of the evidence for the PWID conviction. He argues because the CI

did not contact him in the presence of officers and because no one observed

the actual drug transaction, the jury’s verdict is against the weight of the

evidence. He also argues that the Commonwealth failed to present any

evidence that he sold drugs to the CI. He states that “[t]he Commonwealth’s

entire case rested on the legitimacy of this unknown informant who was never

questioned and did not have to appear in court.” Bethea’s Br. at 26.

      “Appellate review of a weight claim is a review of the exercise of

discretion, not of the underlying question of whether the verdict is against the

weight of the evidence.” Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa.

2013) (citation and emphasis omitted). “[T]he finder of fact while passing

upon the credibility of witnesses and the weight of the evidence produced, is

free to believe all, part or none of the evidence.” Commonwealth v.

Roberts, 133 A.3d 759, 767 (Pa.Super. 2016) (citation omitted).

      Additionally, when reviewing a challenge to the sufficiency of the

evidence we must determine “whether viewing all the evidence admitted at

trial in the light most favorable to the [Commonwealth], there is sufficient

evidence to enable the fact-finder to find every element of the crime beyond

a reasonable doubt.” Id. (citation omitted). The Commonwealth may sustain

its burden “by means of wholly circumstantial evidence.” Id. (citation

omitted). “Moreover, . . . the entire record must be evaluated and all evidence

actually received must be considered.” Id. (citation omitted).

                                     -8-
J-S28022-22



     To carry its burden for PWID, the Commonwealth was required to prove

beyond a reasonable doubt that Bethea manufactured, delivered, or

possessed with intent to manufacture or deliver, a controlled substance and

that he was not registered within the Drug Act to do so. See 35 P.S. § 780-

113(a)(30). “A defendant actually transfers drugs whenever he physically

conveys drugs to another person.” Commonwealth v. Murphy, 844 A.2d

1228, 1234 (Pa. 2004).

     Here, the trial court rejected both of Bethea’s claims.

        While the hand-to-hand transaction occurred outside the
        view of officers conducting surveillance, multiple officers
        otherwise observed the entirety of the transaction. No other
        individuals were either in the CI’s car or [Bethea’s] car. The
        CI did not stop anywhere or interact with anyone on the way
        to and from the arranged buy . . . .

        The testimony established that the buy location at Choice
        Cigarettes was no more than five minutes from the secured
        location where the CI was searched. Further, regardless of
        the passage of time, the CI and his car had been thoroughly
        searched prior to and after the arranged buy, ensuring that
        the CI had not obtained any drugs except that which he
        bought from [Bethea].

                                     ***

        In the present case, the weight of the evidence supports the
        conviction. [Bethea] asserts that “[t]he evidence merely
        established that [Bethea] drove to Choice Cigarettes, not
        that he partook in a drug transaction.” On the contrary, the
        CI and his car were thoroughly searched at a secure location
        and were then observed traveling from the secure location
        to the location of the arranged buy at Choice Cigarettes.
        Detective Dickerson then observed the CI enter [Bethea’s]
        car, exit the car, and followed the CI from Choice Cigarettes
        back to the secure location where the CI gave police the
        purchased drugs and was again searched. [Bethea] failed to
        establish a satisfactory explanation for the drugs, and

                                    -9-
J-S28022-22


          merely questioned the thoroughness of the search and the
          length of time of travel between the secure location and the
          buy location.

1925(a) Op. at 12-14 (citations to record omitted).

      Viewing the evidence in the light most favorable to the Commonwealth,

the evidence was sufficient. As the court concluded, the Commonwealth

presented evidence that Bethea met with the CI, gave the CI crack cocaine,

and that no intervening circumstances happened before, during, or after the

drug purchase. Despite Bethea’s claim that the Commonwealth’s case rested

solely on the legitimacy of the informant, the testimony at trial consisted of

Detectives Ocker and Dickerson, Trooper Dubbs, and Corporal Yingst. The

testimony demonstrated that after Trooper Dubbs and Detectives Ocker and

Dickerson thoroughly searched the CI and his vehicle, the CI met with Bethea

to purchase crack cocaine. Before meeting with Bethea, no drugs were

recovered from the CI’s person or car. Upon returning from his meet-up with

Bethea, the CI handed over a Newport cigarette box containing crack cocaine.

Detective Dickerson, who followed the CI, testified that the CI did not make

any stops before or after meeting with Bethea. The evidence supports the

conviction, and the court did not abuse its discretion in ruling on the weight

claim. Therefore, Bethea is not entitled to relief on his weight and sufficiency

claims.

      Judgment of sentence affirmed.




                                     - 10 -
J-S28022-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2022




                          - 11 -